Citation Nr: 1417510	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  08-11 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a stroke with left hemiplegia as secondary to hypertension.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to February 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In May 2009, the Veteran and his wife testified at a Travel Board hearing before the undersigned.  In July 2009 and January 2010, the Board remanded the case for additional development.

The Veteran subsequently died in March 2012.   Thus, in April 2012, the Board dismissed the Veteran's appeal because, as a matter of law, appellants' claims do not survive their deaths.  See, e.g., Zevalkink v. Brown, 102 F.3d 1236, 1243-44   (Fed. Cir. 1996).  The Veteran's surviving spouse subsequently filed a request with the RO to be substituted as the appellant.  The RO granted the appellant's request to be substituted and informed her of the decision by letter dated in June 2012.  Accordingly, the appellant has been substituted as the claimant for the purposes of these claims on appeal.

The RO denied the appellant's claim for service connection for the cause of the Veteran's death in an April 2013 rating decision.  She submitted additional evidence in support of her "ongoing appeal for service connected cause of death" in November 2013, within one year of the April 2013 rating decision.  See 38 C.F.R. §§ 3.156(b), 19.26(b).  This matter is referred to the RO for appropriate action.



FINDINGS OF FACT

1.  The Veteran's hypertension is reasonably shown to have manifested to a degree of 10 percent or more within a year of separation from service.

2.  The Veteran's stroke with left hemiplegia is reasonably shown to be causally related to his hypertension.   


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for entitlement to service connection for residuals of a stroke with left hemiplegia as secondary to hypertension have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the claims for service connection for hypertension and residuals of a stroke with left hemiplegia as secondary to hypertension, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

Veterans are entitled to a rebuttable presumption of sound condition at entry into active service, except for defects, infirmities, or disorders noted on the entrance examination report.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 234-35 (2012).  This "presumption of soundness" can be rebutted if clear and unmistakable evidence shows that an injury or disease manifested in service (1) preexisted service and (2) was not aggravated by service.  See 38 U.S.C. §§ 1111; 1153; Horn, 25 Vet. App. at 234; 38 U.S.C. § 1153.  Where the Veteran receives the benefit of the presumption of soundness, the evidence must still establish a current disability and a nexus between his current disability and in-service injury or aggravation.  See Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009); Dye v. Mansfield, 504 F.3d 1289, 1292-93 (Fed. Cir. 2007).

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. §3.303.  Certain listed, chronic disabilities, including hypertension, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection nonetheless may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Also, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The appellant alleges that the Veteran suffered from hypertension since separation from service and that this hypertension caused his stroke.  During the appeal period and prior to the Veteran's death, the medical evidence of record shows consistent, affirmative diagnoses of hypertension and residuals of a stroke, including left hemiplegia.  The stroke occurred in 1997.  The claims file contains only a portion of the Veteran's service treatment records, dating from his preinduction examination in July 1958 to a separation examination in February 1961, following an apparent initial period of service with subsequent re-enlistment.  These records show that the Veteran's blood pressure was slightly elevated during the pre-induction examination and a subsequent April 1959 induction examination and that the Veteran indicated that he did have a prior history of high blood pressure on his July 1958 and April 1959 reports of medical history at pre-induction.  However, he was not diagnosed with hypertension or high blood pressure at the time of entrance into service in April 1959.  Also, during the February 1961 examination, the Veteran's blood pressure was found to be 156/96.  At that time, it was noted that the systolic elevation shown by the blood pressure reading was a "secondary anxiety factor."  Additionally, post-service, a June 1998 VA treatment record shows that the Veteran affirmatively reported that he had had hypertension all of his life.  He noted that at age 18 (prior to service), he was removed from the football team secondary to hypertension.  He also reported that he received treatment for hypertension in his early 20s (also apparently prior to service) but that he had been non-compliant with it.  

Taken together, the above evidence indicates that the Veteran was not noted to have hypertension or high blood pressure on his actual entrance examination report.  Thus, he must be presumed to have been sound on entry in relation to blood pressure.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  Also, without more specific documentation, the Veteran's medical history reports indicating a prior history of high blood pressure and his June 1998 report of having problems with hypertension, which pre-existed service, do not clearly and unmistakably show that the Veteran's hypertension pre-existed service and was not aggravated by service.  Accordingly, the presumption of soundness has not been rebutted, and the Veteran must actually be considered as sound on entry in relation to blood pressure.  Id.  

Along with the 156/96 blood pressure reading from February 1961, and an earlier more mildly elevated blood pressure reading at induction,  the Veteran and his wife both testified that he received treatment, including medication, for hypertension within one year after separation from service, a matter in which they are competent to testify.  Also, the Board does not find a basis in the record for finding this testimony not credible.  Notably, at an August 2010 VA examination, the examiner found that it was less likely than not that the Veteran's high blood pressure began within one year of active duty service.  However, this finding is implicitly based on the assumption that the Veteran was not diagnosed and treated with medication for hypertension during the year following his separation.  Thus, because the Board is crediting the testimony of the Veteran and his wife concerning such diagnosis and treatment, it cannot attach any significant probative value to the August 2010 VA examiner's opinion.  Consequently, the evidence reasonably establishes current hypertension; that hypertension was diagnosed and treated with medication within one year of separation (thus reasonably showing that the disease was manifest to a degree of 10 percent disabling or more); and that it has continued ever since.  Accordingly, resolving any reasonable doubt in the Veteran's favor, service connection for hypertension is warranted on a presumptive basis.  38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.

Regarding a potential nexus between the Veteran's hypertension and his stroke with residuals, in an April 2010 letter, a private cardiologist opined that based on the Veteran's reported history of having hypertension in service, there was a nexus between the Veteran's hypertension from his service days to the culmination of his coronary artery disease and subsequent stroke.  There is no medical opinion of record to the contrary (i.e. an opinion indicating that the stroke is not causally related to the hypertension).  Thus, the weight of the evidence is in favor of finding that a causal nexus between the hypertension and the stroke with residuals does exist.  Accordingly, as hypertension is now service-connected, service connection for residuals of a stroke with left hemiplegia is warranted on a secondary basis.   38 C.F.R. § 3.303, 3.310.    
 

ORDER

Service connection for hypertension is granted.

Service connection for residuals of a stroke with left hemiplegia as secondary to hypertension is granted. 



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


